Donohue, J.
The defendant Davison, with others, purchased certain land of the plaintiff’s testator, ana it is alleged that the party who sold the land for the vendor represented the land sold to • cover a certain cedar knoll, which, the defendant asserts, it did not, and that damage to a much larger amount than the note has resulted.
The proof shows that, whatever the fact is as to any original statements, the note was given after a full knowledge by the defendant of the fact of the real extent of the land, and after efforts had been made by those acting and interested with the defendant to purchase the portion of land now said to have. been represented as within the purchase; and the proof shows that, after the note became due, promises were made to pay. On a note given as this was, with full knowledge, or means of knowledge, of the extent of the purchase, the law will not sustain such a defense. Weeks v. Burton, 7 Vt. 67; Wade v. Thurman, 2 Bibb, 602; Sandford v. Handy, 23 Wend. 250.
The objection to the pleadings that there was no allegation in them that Isham was dead, and no proof of it on the trial, was all disposed of by the fact that the suggestion of the death had been made, and the court, on motion, had passed on the fact of his death and admitted the executrix to prosecute.
There is no error in the admission of any evidence objected to by defendant or excluded under plaintiff’s objection, and the judgment should be affirmed.
Davis, P. J., and Daniels, J., concurred. .

Judgment affirmed.